internal_revenue_service department of the treasury index no number release date washington dc person to contact telephone number refer reply to cc dom p si - plr-118033-98 date date legend a a daughter b c d e taxpayer f g h i j k state dear sir in a letter dated you requested rulings concerning the gift and generation-skipping_transfer gst tax consequences of a proposed disclaimer this letter responds to your request the information submitted and representations made are summarized as follows a died testate on a prior to date a was survived by daughter and b other children item ii a of a’s will places c percent of a’s residuary_estate into a_trust for the benefit of a’s descendants the trustee is to divide the trust corpus into as many separate and equal trusts as a has children living at a’s death and deceased children with descendants then living item ii b of a’s will provides that one of the trusts is to be held for each then living child and the descendants of that child the trustee is to distribute that part of the income and or corpus of a child’s trust to and among the child and the descendants of the child in the manner and proportion that the trustee deems best to provide for the proper support of the child and the proper support and education of the child’s descendants taking into account any other means they may have and for any other purpose that the trustee may deem to be in the best interest of the child and the child’s descendants any income not distributed is to be added to principal the child is to have the power at any time and from time to time by instrument in writing signed by the child and delivered to the trustee or by his or her last will and testament to direct that any part of the child’s trust be delivered to or among such of a’s descendants other than the child and in such manner in trust or otherwise as the child may so direct or appoint daughter died testate on d survived by e children one of whom is taxpayer in dollar_figure of her will daughter exercised the power_of_appointment granted to her under item ii b of a’s will and appointed the undistributed_income and principal from the trust created under a’s will for daughter’s benefit daughter’s trust to the trustee to be divided and distributed in the manner provided in sec_5 of her will section dollar_figure of daughter’s will directs the trustee to divide daughter's trust into as many equal shares as there are children of daughter then living and children of daughter who are deceased with descendants then living each share set_aside for the descendants of a deceased child is to be further divided into shares for the descendants by right of representation sec_5 a of daughter’s will provides that the trustee is to pay to or for the benefit of the child for whose benefit a separate trust has been established during the child’s lifetime in monthly or other convenient installments but not less frequently than annually the entire net_income of the trust sec_5 b of daughter’s will provides that in addition to paying or applying the net_income the trustee may pay to or apply for the child’s benefit as much of the principal of the trust up to the whole thereof as the trustee in the trustee’s discretion considers necessary for the child’s proper health maintenance and support including invalidism taking into consideration to the extent the trustee considers advisable any other income or resources of the child made known to the trustee and reasonably available for these purposes sec_5 c of daughter’s will provides that following the child’s death the undistributed_income and principal of the trust together with any property added to the trust is to be distributed to the child’s descendants by right of representation each share is to be distributed to the descendant free of trust if the descendant has reached age f each share set_aside for a descendant who has not reached age f is to be retained in a separate trust by the trustee it is represented that taxpayer’s legal advisor obtained copies of a’s will and daughter’s will in g on h taxpayer’s legal advisor by telephone explained to taxpayer the provisions of daughter’s will it is further represented that prior to h taxpayer had no notice or knowledge of the provisions of daughter’s will a’s will or the trusts created under a’s will and daughter’s will it is represented as well that while daughter was living all taxpayer’s efforts to discuss taxpayer’s inheritance were met with an irate response and no information was divulged on i taxpayer executed a disclaimer disclaiming f percent of the property transferred to taxpayer’s trust by daughter’s testamentary exercise of her power_of_appointment the effective date of the disclaimer is j or if later k days after the issuance by the internal_revenue_service of a favorable private_letter_ruling confirming that the disclaimer is not a taxable gift under chapter of the internal_revenue_code and that no tax will be incurred under chapter as a result of the disclaimer a favorable ruling other than with respect to the factual determination as to the time that taxpayer acquired knowledge about taxpayer’s interest in the property subject_to the disclaimer will nevertheless be considered a favorable ruling for purposes of the effective date of the disclaimer it is represented that the disclaimer was delivered to the trustee on i it is furthered represented that taxpayer neither received nor accepted any benefits from taxpayer’s trust prior to the execution of the disclaimer it is represented as well that under the terms of taxpayer’s trust the disclaimed property will pass to taxpayer’s children taxpayer has reserved no powers over the disclaimed property or over any of the terms of the disclaimer it is further represented that the trusts created under a’s will were irrevocable on date and there have been no additions actual or constructive to them since that date it is represented as well that under the terms of the trusts created under daughter’s will each trust will terminate on the lapse of the years following the death of the last life in being at the time of the creation of the trusts established under a’s will because all of daughter’s children were lives in being on the date of the creation of the trusts established under a’s will the trusts established under daughter’s will will terminate within the perpetuities period applicable to the trusts established under a’s will therefore daughter’s testamentary exercise of the power_of_appointment will not postpone or suspend the vesting absolute ownership or power of alienation of an interest in property for a period beyond the rule_against_perpetuities measured from the creation of the trusts established under a’s will you have requested the following rulings neither the disclaimer nor the transfer of property pursuant to the disclaimer constitutes a taxable gift by taxpayer because taxpayer made an effective disclaimer with a reasonable_time after acquiring knowledge of the existence of the transfer within the meaning of sec_25_2511-1 of the gift_tax regulations taxpayer’s trust is exempt from the gst tax accordingly the disclaimer will not result in the imposition of the gst tax gift_tax ruling sec_2501 imposes a tax for each calendar_year on the transfer of property by gift during the calendar_year by any individual resident or nonresident sec_2511 provides that the tax imposed by sec_2501 applies whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_25_2511-1 provides that in the case of taxable transfers creating an interest in the person disclaiming made before date where the law governing the administration of the decedent’s estate gives a beneficiary heir or next-of-kin a right completely and unqualifiedly to refuse to accept ownership of property transferred from a decedent whether the transfer is effected by the decedent’s will or by the law of descent and distribution a refusal to accept ownership does not constitute the making of a gift if the refusal is made within a reasonable_time after knowledge of the existence of the transfer the refusal must be unequivocal and effective under the local law there can be no refusal of ownership of property after its acceptance in the absence of facts to the contrary if a person fails to refuse to accept a transfer within a reasonable_time after learning of the existence of the transfer he will be presumed to have accepted the property where the local law does not permit such a refusal any disposition by the beneficiary heir or next-of-kin whereby ownership is transferred gratuitously to another constitutes the making of a gift by the beneficiary heir or next-of-kin in any case where the refusal is purported to relate to only a part of the property the determination of whether or not there has been a complete an unqualified refusal to accept ownership will depend on all the facts and circumstances in each particular case taking into account the recognition and effectiveness of such a purported refusal under the local law state law provides that if as a result of a disclaimer or transfer the disclaimed or transferred interest is treated pursuant to the provisions of title_26 of the united_states_code as now or hereafter amended or any successor statute thereto and the regulations promulgated thereunder as never having been transferred to the beneficiary then the disclaimer or transfer is effective as a disclaimer the supreme court has recognized that under sec_25_2511-1 an interest must be disclaimed within a reasonable_time after the disclaimant obtains knowledge of the transfer creating the interest to be disclaimed rather than a reasonable_time after the distribution or vesting of the interest 455_us_305 based on the information submitted and the representations made we conclude that taxpayer’s disclaimer was made within a reasonable_time after taxpayer obtained knowledge of the existence of the transfer accordingly provided that taxpayer’s disclaimer is valid under state law and provided that the other requirements of sec_25_2511-1 are satisfied taxpayer will not be treated as having made a taxable gift generation-skipping_transfer_tax ruling sec_2601 imposes a tax on every generation-skipping_transfer made by the transferor to a skip-person sec_26_2601-1 of the generation-skipping_transfer_tax regulations provides that the tax does not apply to any generation-skipping_transfer under a_trust as defined in sec_2652 that was irrevocable on date the rule_of the preceding sentence does not apply to a pro_rata portion of any generation-skipping_transfer under an irrevocable_trust if additions are made to the trust after date sec_26_2601-1 provides that except as provided in sec_26_2601-1 or c any trust in existence on date is considered an irrevocable_trust sec_26_2601-1 provides that the release exercise or lapse of a power_of_appointment other than a general_power_of_appointment as defined in sec_2041 is not treated as an addition to a_trust if-- such power_of_appointment was created in an irrevocable_trust that is not subject_to chapter under sec_26_2601-1 and in the case of an exercise the power_of_appointment is not exercised in a manner that may postpone or suspend the vesting absolute ownership or power of alienation of an interest in property for a period measured from the date of creation of the trust extending beyond any life in being at the date of creation of the trust plus a period of years plus if necessary a reasonable period of gestation the perpetuities period for purposes of sec_26_2601-1 the exercise of a power_of_appointment that validly postpones or suspends the vesting absolute ownership or power of alienation of an interest in property for a term of years that will not exceed years measured from the date of creation of the trust will not be considered an exercise that postpones or suspends vesting absolute ownership or the power of alienation beyond the perpetuities period if a power is exercised by creating another power it is deemed to be exercised to whatever extent the second power may be exercised sec_2611 defines the term generation-skipping_transfer as a taxable_distribution a taxable_termination and a direct_skip sec_26_2611-1 provides that a generation-skipping_transfer is an event that is either a direct_skip a taxable_distribution or a taxable_termination the determination as to whether an event is a generation-skipping_transfer is made by reference to the most recent transfer subject_to the estate or gift_tax sec_2612 defines the term direct_skip to mean a transfer subject_to a tax imposed by chapter or of an interest in property to a skip_person sec_2613 defines the term skip_person to mean -- a natural_person assigned to a generation that is two or more generations below the generation assignment of the transferor or a_trust -- a if all interests in such trust are held by skip persons or b if -- i there is no person holding an interest in the trust and on termination be made from such trust to a non-skip_person ii at no time after such transfer may a distribution including distributions based on the information submitted and the representations made we conclude that taxpayer’s trust is exempt from the gst tax accordingly the disclaimer will not result in the imposition of the gst tax except as ruled above we express or imply no opinion concerning the federal tax consequences of this transaction under the cited provisions of the code or any other provision of the code this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to taxpayer sincerely yours joseph h makurath joseph h makurath senior technician reviewer branch office of the assistant chief_counsel passthroughs and special industries
